Citation Nr: 0533075	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
hearing loss.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a prostate 
disability.

8.  Entitlement to service connection for disability due to 
exposure to Agent Orange.

9.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2002 and May 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of these issues requires consideration of 
the ratings to be assigned effective from the date of award 
of service connection--in this case, September 27, 2001, the 
day the veteran's claims for service connection for PTSD and 
hearing loss were made effective by the RO.

(Consideration of the veteran's claims for service connection 
for a back disability and entitlement to TDIU is deferred 
pending completion of the development sought in the remand 
that follows the decision below.  The claim for service 
connection for a back disability will be remanded for 
additional development; consideration of the claim of 
entitlement to TDIU is deferred as it is dependent on the 
outcome of the back issue.)


FINDINGS OF FACT

1.  From September 27, 2001, the veteran's PTSD has been 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation.

2.  From September 27, 2001, the veteran's hearing loss has 
been manifested by mild hearing loss in the right ear (level 
I), moderate to severe hearing loss in the left ear (level 
IV), and no difficulties participating in conversation at 
normal levels.

3.  The veteran does not have a left shoulder disability that 
is attributable to his military service.

4.  The veteran does not have a right shoulder disability 
that is attributable to his military service.

5.  The veteran does not have a neck disability that is 
attributable to his military service.

6.  The veteran does not have a prostate disability that is 
attributable to his military service.

7.  The veteran has not claimed he has any disability 
attributable to exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 
(2005).

3.  The veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

4.  The veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  The veteran does not have a prostate disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

7.  The veteran does not have a disability attributable to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in combat in Vietnam, and has been service 
connected for PTSD, rated as 30 percent disabling, and for 
hearing loss, rated as non-compensably (zero percent) 
disabling, both effective as of September 27, 2001.  

The veteran's service medical records (SMRs) are of record, 
and they show he was treated for complaints of pain in the 
left lumbar area from August 19, 1969 through September 10, 
1969.  The final SMR entry related to the back indicates that 
what was determined to have been a muscle strain was much 
improved, and that the veteran wanted to return to full duty, 
which he evidently did, as there are no later entries 
regarding back complaints or treatment.  The SMRs contain no 
complaints related to the veteran's shoulders, neck, 
prostate, or hearing.  The report of the veteran's separation 
examination shows no complaints whatsoever.  The examining 
physician's clinical evaluation showed all systems were 
normal.   

The veteran was initially evaluated for PTSD at a VA 
examination conducted in July 2002.  The veteran presented 
for examination as "well kept" and very pleasant, and was 
oriented to person, place, and time.  The veteran stated that 
he could never forget about the war in Vietnam.  He said he 
had guilt of how he was perceived on return from Vietnam, and 
felt as though he isolated himself.  He described himself as 
doing very well at work as a leader of people, and, though he 
felt every day of his life was a struggle, he had never 
called in sick.  He reported that he had worked from 1972 to 
1995 as a sales manager, but was let go after 23 years by new 
management.  He said he was later asked to return, but 
declined to do so.  He was currently employed, doing well as 
a sales manager, and getting along with all but one 
supervisor who had recently quit.  

The veteran reported good relationships with family, and that 
he maintained friendships outside the family, most of whom 
apparently were also Vietnam veterans.  He reported no 
history of assaultive behavior, denied any homicidal 
ideation, and emphatically denied any suicidal ideation.  He 
denied delusions or hallucinations, and obsessive thinking or 
ritualistic behavior.  Eye contact was good.  The veteran 
endorsed a history of panic attacks shortly after returning 
from Vietnam, but stated that he had experienced none 
recently.  He denied consistent episodes of depression, 
symptoms of mania, or difficulty with impulse control.  He 
reported difficulty with sleep, stating that he only slept on 
average four to five hours per night.

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were PTSD and history of 
polysubstance abuse (in remission).  There were no apparent 
disorders in Axis II (personality disorders and mental 
retardation).  The Axis III (general medical conditions) 
diagnoses were:  history of prostatitis as well as complaints 
of back pain, neck pain, and shoulder pain.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
there were no acute stressors.  The Axis V (global assessment 
of functioning (GAF) score) report was 65 to 70.  The 
examiner noted that the GAF score of 65 to 70 was meant to 
reflect mild to moderate symptoms of PTSD.  

The veteran was examined by a private psychologist, K.M., 
Ph.D. in October 2004.  Dr. M. noted that he had reviewed the 
veteran's medical records provided by his attorney, and 
summarized them in detail.  He noted that the veteran related 
with a tearful and bitter tone that he had repeatedly escaped 
death while comrades died.  Traumatic wartime events were 
sometimes recalled when triggered by everyday events such as 
stressful situations and television newscasts showing wounded 
soldiers in Iraq.  

The veteran noted that he had worked at the same company for 
25 years, rising to the position of branch manager, but was 
fired by new management over what the veteran described as a 
misinterpretation of payment for having a company truck 
washed, resulting in a company charge of falsification of 
expenditure of funds.  He reported that he then went to work 
for a large baking firm as a sales manager from 1996 to 2003.  
He reported having had flashbacks about the 9/11 terrorist 
attacks, and he quit working because he became increasingly 
less able to cognitively focus after 9/11, resulting in 
having emotional breakdowns at work and difficulty with his 
job responsibilities.  

Dr. M. administered several tests, and the results are of 
record.  His DSM-IV Axis I diagnoses were PTSD and history of 
polysubstance abuse (in remission).  The Axis III diagnoses 
were history of prostatitis as well as complaints of back 
pain, neck pain, and shoulder pain.  On Axis IV the examiner 
identified no acute stressors.  The Axis V GAF score was 65 
to 70.  Quoting the VA evaluation criteria, Dr. M. opined 
that, within a reasonable degree of psychological certainty, 
the veteran's current and permanent level of impairment due 
to his PTSD was at the 30 percent level.  

At a November 2003 hearing before a Decision Review Officer 
(DRO) at the RO, the veteran testified that he had recently 
quit his job because he had difficulties focusing at work.  
He related that the events of 9/11 had had a major impact on 
him, as did the fighting in Afghanistan and Iraq.  

The veteran was given several VA audiological examinations.  
A June 2002 audiological evaluation reported that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
25
LEFT
35
35
60
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
veteran was service connected with a zero percent (non-
compensable) evaluation.  On appeal, he was given another 
examination in January 2004.  That audiological evaluation 
reported that puretone thresholds, in decibels, were:







HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
35
35
35
LEFT
40
35
45
65
75

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 32 in the left ear.  

Because of the difference of the speech discrimination scores 
between the June 2002 and January 2004 examinations, after 
consultation with the VA Medical Center (VAMC) in Cleveland, 
Ohio, the RO requested another examination.  An April 2004 
examining audiologist reviewed the two earlier examinations 
and reevaluated the veteran's hearing.  Puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
35
30
LEFT
45
40
60
60
75

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 44 in the left ear.  

The audiologist also reviewed and compared the two earlier 
examination results.  It was noted that the speech 
recognition results on this and the preceding test were 
similar, but, because of the inconsistent speech 
discrimination scores over the three examinations, and 
because the veteran had no difficulties participating in 
conversation at normal levels or understanding verbal 
instructions without facial cues, the examiner opined that 
the low speech scores were more likely than not indicative of 
a non-organic component to the veteran's hearing loss, and 
were therefore should not be used for rating purposes.  
Accordingly, the audiologist concluded that, due to the 
discrepancies with the speech scores, rating of this 
veteran's hearing disability should be determined on the 
basis of pure tones alone.

The veteran was afforded a VA joints examination given in 
July 2002.  The examiner summarized the veteran's medical 
history as it relates to his joint complaints, including a 
summary of complaints noted in his SMRs, which did not 
include any complaints related to the veteran's shoulders.  
The veteran gave a history of constant shoulder pain that is 
worse on the left than the right.  He told the examiner that 
the pain originated in service when he sustained injuries to 
his low back, neck, and both shoulders as a result of 
carrying a rucksack.  He denied any flare-ups, stating that 
his symptoms were constant.  He denied any use of any 
adaptive aids, and denied a history of surgery on his 
shoulders, or of any re-injury at any time.  There was no 
history of dislocation or recurrent subluxation, and no 
constitutional symptoms consistent with inflammatory 
arthritis.  As the veteran had always been in management 
positions not requiring physical labor, the examiner 
determined that his shoulder pain had not hindered his 
professional life.  

Range of motion studies revealed pain on motion of the left 
shoulder, but not on the right.  Bilateral shoulder x-rays 
showed concavity of the under surface of the acromion in both 
shoulders that could questionably be due to pathology of the 
rotator cuff.  A lumbosacral x-ray showed disc herniation at 
L4-L5, and probably also at L5-S1.  A cervical spine x-ray 
showed disc degenerative changes at C5-C6 that is probably 
impinging on the neural foramina with the lesser changes at 
C6-C7.  The examiner diagnosed chronic cervical and 
lumbosacral degenerative disc disease and bilateral chronic 
shoulder strain.  

Of record are private medical records showing that an 
enlarged prostate gland was noted on visits beginning in 
March 1992.  Treatment records from the Cincinnati VAMC show 
the veteran began as a new patient in February 2001.  The 
initial examination revealed a large, swollen, and tender 
prostate.  After laboratory reports were reviewed, the 
examiner assessed acute prostatitis.  The veteran 
subsequently received treatment for this and for high 
prostate specific antigen (PSA) test results.  The veteran 
was afforded a VA genitourinary examination given in July 
2002.  The veteran's medical history was recounted, and the 
examiner diagnosed episodic prostatitis.

At his November 2003 DRO hearing, the veteran was asked what 
disease or disorder he was claiming was due to exposure to 
Agent Orange.  The veteran replied "just the exposure to it, 
as far as I know."

II.  Analysis

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's PTSD and 
hearing loss claims as claims for higher evaluations of 
original awards, effective from the date of award of service 
connection.  

A.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events.)  
38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The July 2002 and October 2004 examinations reveal that the 
veteran reported for examinations well-groomed, friendly, and 
cooperative.  He reported difficulty with sleep.  The veteran 
reported good relationships with family, and that he 
maintained friendships outside the family.  He reported no 
history of assaultive behavior, denied any homicidal 
ideation, and emphatically denied any suicidal ideation.  He 
denied delusions or hallucinations, and denied obsessive 
thinking or ritualistic behavior.  Eye contact was good.  He 
denied consistent episodes of depression, symptoms of mania, 
or difficulty with impulse control.  He quit working after 
two long terms of employment, but indicated in testimony at 
his hearing that he had been looking for work.  He had 
applied for a job, but had been turned down as being 
overqualified based on his salary history.  He also testified 
that he had not applied for any Social Security 
Administration (SSA) disability benefits based on his 
unemployment, or for VA rehabilitation training.  

Taking into account the PTSD rating criteria and all the 
evidence of record, the Board finds that an evaluation higher 
than the currently awarded 30 percent is not warranted at any 
time since the original effective date of September 27, 2001.  
The evidence shows that the disability picture more nearly 
approximates the criteria required for that rating than for 
any higher rating.  38 C.F.R. § 4.7.  This is supported by 
the assessment of the veteran's own private examiner, Dr. M., 
who quoted the rating criteria for a 30 percent evaluation, 
and opined that the veteran's current and permanent level of 
impairment due to his PTSD was at the 30 percent level.  He 
does not experience problems such as circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment in memory, impaired judgment or any of the other 
difficulties associated with ratings higher than 30 percent.  
While he occasionally has such a problem, his symptoms 
overall appear to be more akin to the type of problems 
contemplated by the criteria for the 30 percent rating.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim for a higher initial rating.

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).  The current evidence of record 
does not demonstrate that PTSD has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that it has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

B.  Hearing loss

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.  When an examiner certifies that use of the 
speech discrimination test is not appropriate because of, for 
example, inconsistent speech discrimination scores, the 
degree of disability is to be based only on puretone 
threshold averages utilizing Table VIA, Numeric Designation 
of Hearing Impairment Based Only on Puretone Threshold 
Average.  38 C.F.R. § 4.85(c), Table VI.

At the June 2002 VA examination, the veteran's right ear 
discrimination score was 96 percent, and the left ear 
discrimination score was 92 percent.  On reexamination in 
January 2004, right ear discrimination score was 44 percent, 
and the left ear discrimination score was 32 percent.  As 
noted, because of the differing speech discrimination scores, 
in consultation with the VAMC, it was agreed that the veteran 
should be reexamined.   The April 2004 audiologist reviewed 
the two earlier examinations and reevaluated the veteran's 
hearing.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
35
30
LEFT
45
40
60
60
75

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 44 in the left ear.  The 
resulting puretone threshold averages, based on averaging the 
results of testing at 1000, 2000, 3000, and 4000 Hz., were 
31.25 in the right ear, and 58.75 in the left ear.  38 C.F.R. 
§ 4.85(d).  

The audiologist reviewed and compared the two earlier 
examination results.  It was noted that the speech 
recognition results on this and the preceding test were 
similar, but, because of the inconsistent speech 
discrimination scores and because the veteran had no 
difficulties participating in conversation at normal levels 
or understanding verbal instructions without facial cues, the 
examiner opined that the low speech scores were more likely 
than not indicative of a non-organic component to the 
veteran's hearing loss, and were therefore not adequate for 
rating purposes.  Accordingly, the audiologist concluded 
that, due to the discrepancies with the speech scores, rating 
of this veteran's hearing disability should be determined on 
the basis of pure tones alone.  38 C.F.R. § 4.85(c).

Entering Table VIA with the April 2004 examination results, 
the right ear average puretone threshold of 31.25 yields a 
numeric score of level I.  The left ear average puretone 
threshold was 58.75, yielding a numeric score of level IV.  
See Table VIA, below, replicated from 38 C.F.R. § 4.85.

Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (better ear level score of I; poorer 
ear level score of IV) shows that the level of the veteran's 
compensable hearing loss evaluation is 0 percent, or non-
compensable.  

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more).  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined 
by a mechanical scoring process, there is little question as 
to the results based on schedular criteria.  In short, the 
numbers are determinative, and the preponderance of the 
evidence is therefore against the claim.  

Accordingly, entitlement to a rating higher than the 
currently assigned 0 percent (non-compensable) for bilateral 
hearing loss is not warranted for any time during the 
pendency of this claim.  See Fenderson, supra.

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).  The current evidence of record 
does not demonstrate that hearing loss has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  Even if it were to be shown that 
the veteran's hearing loss has an adverse effect on 
employment, which it has not, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

C.  Service connection - shoulders, neck, prostatitis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, there is medical evidence of current, or at least 
episodic, disabilities.  The July 2002 VA joints examiner 
diagnosed chronic cervical degenerative disc disease and 
bilateral chronic shoulder strain.  The medical evidence 
summarized above also shows that the veteran has had episodic 
prostatitis, documented as early as 1992.  However, there is 
no evidence in the veteran's SMRs of any in-service 
complaints of or treatment for the neck, either shoulder, or 
the prostate gland.  The veteran told his July 2002 VA 
examiner that he developed low back, neck, and bilateral 
shoulder pain from carrying a heavy rucksack in Vietnam, and 
that he reported this pain to medics who treated him with 
muscle relaxants.  The veteran's SMRs, however, show 
complaints and treatment of pain only in the left lumbar 
area, with no complaints related to the neck or shoulders.  

There is no showing of chronicity of a prostate disease or 
disability following service, as the record shows that the 
veteran was first treated for prostatitis in 1992.  
Similarly, there is no showing of chronicity of his neck and 
shoulder complaints after service.  In sum, without medical 
evidence of in-service incurrence or aggravation of an injury 
or disease, and without a showing of continuity of 
symptomatology after service, or some other medical nexus to 
service, service connection for the veteran's left shoulder, 
right shoulder, neck, or prostate disability is not 
warranted.  

The only evidence of record supportive of the veteran's claim 
that these disabilities are related to his military service 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2005).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide medical opinion as to their etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current shoulder, neck, and prostate disorders are 
not traceable to disease or injury incurred in or aggravated 
during active military service.

D.  Exposure to Agent Orange

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  Further, Note 2 under 38 
C.F.R. § 3.309(e) states that, for the purposes of that 
section, "the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  (Emphasis 
in the original.)

Here, while it is conceded that the veteran was presumptively 
exposed to herbicide agents in Vietnam, he has not alleged 
that he has a disease related to exposure to herbicide 
agents.  Rather, as he testified at his November 2003 DRO 
hearing, he is seeking compensation for mere exposure to 
Agent Orange.  However, the law only permits service 
connection for disabilities resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Thus, service connection 
cannot be established based on exposure to herbicide agents 
without a showing of a disability.  There is no indication 
that the veteran has a disability due to such exposure.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2001, and in follow-up notifications dated in March and May 
2004.  (Although all notices required by the VCAA were not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claims.  The RO also provided two statements of the 
case (SOCs) and several supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.

Entitlement to an initial compensable evaluation for hearing 
loss is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a prostate disability 
is denied.

Entitlement to service connection for a disability due to 
exposure to Agent Orange is denied.


REMAND

As noted above, the veteran's SMRs show he was treated while 
in service for complaints related to his low back.  A VA 
examination given in July 2002 diagnosed chronic lumbosacral 
degenerative disc disease.  The examiner was not asked to 
provide, nor did he provide, any opinion as to whether it was 
as likely as not that the veteran's in-service back 
complaints and his current lumbosacral degenerative disc 
disease are etiologically related.  At the veteran's November 
2003 DRO hearing, the lack of a nexus opinion was noted by 
the veteran's attorney, and the hearing officer commented 
that he would order one.  The record does not show that such 
an examination was either requested or conducted.  
Accordingly, the Board will remand in order to afford the 
veteran an examination seeking a medical opinion as to the 
medical probabilities that his current lumbosacral disability 
is etiologically related to his period of active military 
service.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA joints 
examination by a physician with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any back disorder.  For each 
diagnosis, a medical opinion should 
be provided as to whether it is as 
likely as not that the disability is 
attributable to the veteran's period 
of military service.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


